DETAILED ACTION
Claims 1-15 as filed 5/28/2020 are pending for consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the figures, especially Figure 5, appear to show cross-sections of the device however only a portion of the device includes cross-hatching.  It appears that the flexible connecting element 4 should be hatched at least in Figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the position of the support location" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webb (US Patent 3974855).
Regarding Claim 1, Webb discloses a non-return device (check valve; abstract) capable of use for a crude gas line (the limitation of “for a crude gas line” is a mere recitation of intended use and the device of Webb is capable of being used with a crude gas line), comprising: a housing 10; a seat 46 arranged in the housing (as shown in Figure 2); a flap 32 pivotably attached in the housing (pivotably attached about axis 22), the flap 32 resting on the seat 46 in a closed state of the non-return device (as shown in Figure 3) and being lifted off of the seat in an open state of the non-return device (i.e. with the disc pivoted about the axis 22); and at least one flexible connecting element (spring 65 is readable as a “flexible connecting element”) having a first end region attached to the housing (at drilled hole 70 in the spring housing 62 which attaches to the housing 10 via screw 29) and a second end region attached to the flap (at 68; the second end region attached to the flap via shaft 24’).
Regarding Claim 2, Webb is seen as further disclosing a length of a section of the at least one flexible connecting element 65 between the housing and the flap is adjustable (the length of 65 is seen to be inherently adjustable because it is a spring and therefore as the spring is extended its length increases).
Regarding Claim 3, Webb is seen as further disclosing the at least one flexible connecting element 65 comprises an external thread (external thread on the interconnected element 29) on the first end region (the external thread of 29 attached to the first end region, via 62; it is noted that applicant’s external thread is provided on a sleeve 42 which is distinct from the flexible element 41; therefore, the external thread of 29 is seen to be readable on the claimed external thread similarly to that disclosed by applicant).
Regarding Claim 6, Webb is seen as further disclosing a support element (spring housing 62 provides a support element) on which the at least one flexible connecting element 65 is supported (supported at hole 70) at least in the closed state of the non-return device (65 is supported at 70 during all positions of the valve).
Regarding Claim 7, Webb is seen as further disclosing a position of a support location (i.e. the position of the hole 70 where spring 65 is supported) at which the at least one flexible connecting element 65 is supported on the support element is adjustable (the entire spring housing 62 is rotatable, thereby adjusting the location of hole 70 and therefore the location of the support of spring 65).
Regarding Claim 8, Webb is seen as further disclosing the support element 62 comprises a region with an external thread (support element 62 is seen to include the interconnected screw 29 which includes an external thread).
Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elliott (US Patent 3817278).
Regarding Claim 1, Elliot discloses a non-return device (check valve; abstract) capable of use for a crude gas line (the limitation of “for a crude gas line” is a mere recitation of intended use and the device of Elliott is capable of being used with a crude gas line), comprising: a housing (generally indicated at 10 and accommodating valve 18); a seat 20 arranged in the housing (as shown in Figure 1); a flap 18 pivotably attached in the housing (pivotably attached via shaft 26), the flap 18 resting on the seat 20 in a closed state of the non-return device (as shown in Figure 1) and being lifted off 18’ as shown in Figure 1); and at least one flexible connecting element (spring 42 is readable as a “flexible connecting element”) having a first end region attached to the housing (attached via abutment with 44, 44 attached to the housing via 48, 38, 34 and 32; it is noted that the definition of term “attach” includes “join” and the abutment of 42 with 44 is seen to be readable on these elements being joined and therefore attached) and a second end region attached to the flap (via 56 and 60).
Regarding Claim 2, Elliot is seen as further disclosing a length of a section of the at least one flexible connecting element 42 between the housing and the flap is adjustable (the length of 42 is adjustable because it compresses and expands).
Regarding Claim 3, Elliot is seen as further disclosing the at least one flexible connecting element 42 comprises an external thread (external thread on the interconnected element 48) on the first end region (the external thread of 48 attached to the first end region, via 44; it is noted that applicant’s external thread is provided on a sleeve 42 which is distinct from the flexible element 41; therefore, the external thread of element 48 is seen to be readable on the claimed external thread similarly to that disclosed by applicant).
Regarding Claim 4, Elliot is seen as further disclosing the first end region of the at least one flexible connecting element extends through a through bore of the housing (extends through the bore of 32, 34), the non-return device further comprising a nut 50 screwed onto a section of the first end region (screwed onto section 48
Regarding Claim 5, Elliot is seen as further disclosing the length of the section 48 of the at least one flexible connecting element between the housing and the flap is adjustable by rotating the nut (rotating the nut allows for adjustment of section 48 to move 48 up or down within the housing, thereby changing the length of 48 within the housing).
Regarding Claim 6, Elliot is seen as further disclosing a support element (plug 44 provides a support element on the upper side of the spring 42) on which the at least one flexible connecting element 42 is supported (as described above) at least in the closed state of the non-return device (as shown in Figure 1).
Regarding Claim 7, Eliot is seen as further disclosing a position of a support location (i.e. the position of the plug 44 where spring 42 is supported) at which the at least one flexible connecting element 42 is supported on the support element is adjustable (the plug is movable by moving the threaded rod 48).
Regarding Claim 8, Elliot is seen as further disclosing the support element 44 comprises a region with an external thread (support element 44 is seen to include the threaded rod 48 which includes an external thread).
Regarding Claim 9, Elliot is seen as further disclosing the region of the support element with the external thread 48 extends through a through bore of the housing (extends through the bore of 34), the non-return device further comprising a nut 50 screwed on a section of the region of the support element that projects from the housing and that has the external thread (as shown in Figure 1).
Regarding Claim 10, Elliot is seen as further disclosing the position of the support location (i.e. the position of the plug 44 where spring 42 is supported) at which the at 42 is supported on the support element is adjustable by rotating the nut (rotating the nut allows for adjustment of section 48 to move 48 up or down within the housing, thereby changing the length of 48 within the housing and changing the position of 44).
Claim(s) 1-4, 6-9 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherman et al. (US Patent 2827921).
Regarding Claim 1, Sherman discloses a non-return device (“check valve”) capable of use for a crude gas line (the limitation of “for a crude gas line” is a mere recitation of intended use and the device of Sherman is capable of being used with a crude gas line), comprising: a housing A; a seat 15 arranged in the housing (as shown in Figure 1); a flap C pivotably attached in the housing (pivotably attached via pin 17), the flap C resting on the seat 15 in a closed state of the non-return device (as shown in Figure 3) and being lifted off of the seat in an open state of the non-return device (Figure 4); and at least one flexible connecting element (spring G is readable as a “flexible connecting element”) having a first end region (looped end 30) attached to the housing (attached via pin 17) and a second end region attached to the flap (via pin 27).
Regarding Claim 2, Sherman is seen as further disclosing a length of a section of the at least one flexible connecting element G between the housing and the flap is adjustable (as shown between Figures 3 and 4 the length of G is adjustable during movement of the valve).
Regarding Claim 3, Sherman is seen as further disclosing the at least one flexible connecting element G comprises an external thread (external thread of interconnected screw 16) on the first end region (the external thread of 16 is attached to 17 and mounting M; it is noted that applicant’s external thread is provided on a sleeve 42 which is distinct from the flexible element 41; therefore, the external thread of element 16 is seen to be readable on the claimed external thread similarly to that disclosed by applicant).
Regarding Claim 4, Sherman is seen as further disclosing the first end region of the at least one flexible connecting element extends through a through bore of the housing (extends through the bore of 9), the non-return device further comprising a nut (unnumbered nut shown connected to the lower end of screw 16 in Figures 3 and 4) screwed onto a section of the first end region (screwed onto section 16) that projects from the housing (16 projects from housing as shown in Figures 3 and 4 especially).
Regarding Claim 6, Sherman is seen as further disclosing a support element (mounting M provides a support element for one side of the spring G) on which the at least one flexible connecting element G is supported (via 17 as described above) at least in the closed state of the non-return device (as shown in Figures 1 and 2).
Regarding Claim 7, Sherman is seen as further disclosing a position of a support location (for the purpose of this claim, pin 27 is relied upon as readable on the recited support element) at which the at least one flexible connecting element G is supported on the support element is adjustable (the position of pin 27 changes as shown in Figures 3 and 4 and therefore is adjustable).
Regarding Claim 8, Sherman is seen as further disclosing the support element (mounting M as described above) comprises a region 16
Regarding Claim 9, Sherman is seen as further disclosing the region of the support element 16 with the external thread extends through a through bore of the housing (as shown in Figures 3 and 4 especially), the non-return device further comprising a nut (unnumbered nut connected to screw 16 as best shown in Figures 3 and 4) screwed on a section of the region of the support element that projects from the housing (the nut is on a portion of screw 16 that projects from a surface of the housing; this limitation does not require the nut to be outside of the housing) and that has the external thread (the nut is inherently on the external thread of the screw as shown in Figures 3 and 4).
Regarding Claim 12, Sherman is seen as further disclosing the at least one flexible connecting element G comprises two flexible connecting elements (two springs G) and two corresponding support elements (such as pins 17 and 27).
Regarding Claim 13, Sherman is seen as further disclosing the housing A has on an inlet side a conical section (inlet conical section 10 as best shown in Figure 3), the diameter of which becomes larger from the inlet to a center of the housing (as shown in Figure 3; 10 increases in size as it extends to center portion 9).
Regarding Claim 14, Sherman is seen as further disclosing a socket B (Figure 3 especially) that projects from the inlet into the conical section 10, a free end of the socket forming the seat 15.
Regarding Claim 15, Sherman is seen as further disclosing through bores are provided in the conical section 10 of the housing (a first through bore is formed through the main section 10 while a separate, different sized through bore is formed through socket B, which is in the conical section 10).
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jaconette (4164958) teaches a check valve with a threaded support 40.  Cave (3809119) teaches a check valve with a flexible connecting element 12.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/KEVIN F MURPHY/           Primary Examiner, Art Unit 3753